In this case appellees have presented proof to this Court showing that Fisher W. Hannum, one of the appellants, was adjudicated a bankrupt on March 23, 1933; that Homer W. Wright qualified as trustee of the estate of the bankrupt on April 12, 1933.
Appeal was entered on April 19, 1933. At that time Homer W. Wright, trustee in bankruptcy, was a necessary party to further proceedings involving the property of the bankrupt. He was not made a party prior to appeal in the lower court and has not been made a party to this appeal. Having acquired title to all the property and assets of the bankrupt, the trustee is a necessary and indispensable party to this appeal and, therefore, the appeal should be dismissed.
It is so ordered.
Dismissed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur. *Page 151